    Case: 1:20-cv-00709 Document #: 25 Filed: 03/03/20 Page 1 of 1 PageID #:1114


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

            ZAG AMERICA, LLC v. THE
Case Title: PARTNERSHIPS AND                Case Number: 1:20-cv-709
            UNINCORPORATED
            ASSOCIATIONS
An appearance is hereby filed by the undersigned as attorney for:
Shenzhen Hengzhiyi E-Commerce Co. Ltd.

Attorney name (type or print): Michael D. Hayes

Firm: Husch Blackwell LLP

Street address: 120 S. Riverside Plaza, Suite 2200

City/State/Zip: Chicago, IL 60606

Bar ID Number: IL 6187607                                  Telephone Number: 312/341-9830
(See item 3 in instructions)

Email Address: michael.hayes@huschblackwell.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on March 3, 2020

Attorney signature:            S/ Michael D. Hayes
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
